NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                      DEC 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


WILLIAM F. HOLDNER,                               No. 13-74197

           Petitioner - Appellant,                Tax Ct. No. 3817-13

  v.
                                                  MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

           Respondent - Appellee.

                              Appeal from a Decision of the
                                United States Tax Court

                             Submitted November 18, 2015**

Before:         TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

       William F. Holdner appeals pro se from the Tax Court’s summary judgment

permitting the Internal Revenue Service to collect on his federal income tax

liabilities for years 2004 to 2006. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review de novo, Sollberger v. Comm’r, 691 F.3d 1119, 1123

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2012), and we affirm.

      The Tax Court properly sustained the collection action because Holdner was

precluded from challenging the validity of the underlying tax assessments, as the

matter had been resolved in prior litigation. See 26 U.S.C. §§ 6330(c)(2)(B),

6330(c)(4)(A)(i) (limiting issues a taxpayer may challenge at a Collection Due

Process hearing); Comm’r v. Sunnen, 333 U.S. 591, 598-99 (1948) (discussing the

application of res judicata principles in tax litigation); Mpoyo v. Litton Electro-

Optical Sys., 430 F.3d 985, 988 (9th Cir. 2005) (summary judgment is a final

judgment on the merits for res judicata purposes); Baker v. IRS (In re Baker), 74

F.3d 906, 910 (9th Cir. 1996) (per curiam) (res judicata precludes relitigation of

issues that were or could have been raised in the prior action; “once a taxpayer’s

liability for a particular year is litigated, ‘a judgment on the merits is res judicata as

to any subsequent proceeding involving the same claim and the same tax year.’”

(citation omitted)).

      We do not consider Holdner’s contentions concerning the propriety of the

judgment entered in his prior tax case, which were addressed in a prior appeal. See

Holdner v. Comm’r, 483 F. App’x 383 (9th Cir. 2012).

      AFFIRMED.

                                            2                                     13-74197